Filed 2/3/16 P. v. Rosslyn CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----




THE PEOPLE,                                                                                  C079231

                   Plaintiff and Respondent,                                      (Super. Ct. No. 13F7983)

         v.

LEONARD CHARLES ROSSLYN,

                   Defendant and Appellant.




         Appointed counsel for defendant Leonard Charles Rosslyn has asked this court to
review the record to determine whether there exist any arguable issues on appeal.
(People v. Wende (1979) 25 Cal. 3d 436.) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the judgment.

                                                             I

         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)




                                                             1
        During the evening of December 8, 2013, Eva Sandoval was home inside her
apartment when she heard a man outside screaming about his dog. Sandoval looked out
her window and saw defendant. She soon heard banging on cars and she opened her door
halfway. Defendant walked toward Sandoval asking about his dog. Defendant then
moved more aggressively toward her with a knife in his hand, the blade extended below
defendant’s fist. Defendant pushed up against her door, and Sandoval slammed it closed.
Defendant used the knife to stab her front door, leaving knife marks in the door. The
police arrived shortly thereafter.
        When the police arrived, they searched defendant and found a knife in the right
pocket of his jacket. The knife was locked in the open position with the blade extending
and visible. The officers arrested defendant.
        The People charged defendant with carrying a dirk or dagger (Pen. Code,
§ 21310),1 exhibiting a deadly weapon (§ 417, subd. (a)(1)), and attempted unauthorized
entry of an occupied dwelling house or apartment (§ 602.5, subd. (b)). The People
further alleged defendant was previously convicted of a serious or violent felony
(§ 1170.12) and previously served a term in prison (§ 667.5, subd. (b)).
        Criminal proceedings were briefly suspended to determine defendant’s
competency to stand trial, but were reinstated after two doctors found him competent.
Before trial, the court heard and denied two motions by defendant to replace appointed
counsel under People v. Marsden (1970) 2 Cal. 3d 118.
        At trial, defendant exercised his right not to testify and defense counsel argued
there was insufficient evidence the knife was in an open and locked position, or that it
was in a position to be readily used as a weapon. The jury found defendant guilty of
carrying a dirk or dagger and exhibiting a deadly weapon. The jury acquitted defendant




1   Undesignated statutory references are to the Penal Code.

                                              2
of attempting to enter an occupied dwelling house or apartment. Defendant elected a
court trial on the enhancement allegations and the court found them true.
       The trial court subsequently sentenced defendant to an aggregate term of seven
years in state prison. The court ordered defendant to pay various fines and fees and
awarded him 745 days of custody credit.

                                             II

       Counsel filed an opening brief that sets forth the facts of the case and requests that
we review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of the right
to file a supplemental brief within 30 days of the date of filing of the opening brief. More
than 30 days have elapsed and we have received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.

                                        DISPOSITION

       The judgment is affirmed.



                                                        HULL                   , Acting P. J.



We concur:



      HOCH                  , J.



      RENNER                , J.




                                              3